Exhibit 10.7

FPI CONFIDENTIAL

AMENDED AND RESTATED FARMLAND PARTNERS INC.

EMPLOYMENT AGREEMENT

This AMENDMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as
of December 13, 2018 (the “Effective Date”),  is entered into between Farmland
Partners Inc., a Maryland corporation (the “Farmland”), and Farmland Partners
Operating Partnership, LP, a Delaware limited partnership (the “Operating
Partnership” and, together with Farmland, the “Company”), each with its
principal place of business at 4600 S. Syracuse Street, Suite 1450,  Denver, CO
80237, and Luca Fabbri residing at the address on file with the Company (the
“Employee”).

W I T N E S S E T H

WHEREAS, Company and Employee entered into that certain Employment Agreement
dated March 9, 2018 (the “Original Agreement”);

WHEREAS, Employee and the Company are parties to an employment agreement dated
as of April 16, 2014 (the “Prior Agreement”);

WHEREAS, the Company and the Employee desire that, effective as of the Effective
Date, this Agreement supersedes and replaces in its entirety the Prior Agreement
and, as of such date, the Prior Agreement shall be of no further force or
effect; and

WHEREAS, the Company and Employee now wish to clarify language in the Original
Agreement as set forth herein, which shall amend, restate and supersede the
Original Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.         POSITION AND DUTIES.

(a)        During the Employment Term (as defined in Section 2 hereof), the
Employee shall serve as the Chief Financial Officer of the Company.  In this
capacity, the Employee shall have the duties, authorities and responsibilities
as are required by the Employee’s position commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Employee as the Chief Executive Officer of the
Company shall designate from time to time that are not inconsistent with the
Employee’s position with the Company and that are consistent with the bylaws of
the Company and the amended and restated agreement of limited partnership of the
Operating Partnership as it may be further amended from time to time, including,
but not limited to, managing the affairs of the Company.  The Employee’s
principal place of employment with the Company shall be in Denver, Colorado,
provided that the Employee understands and agrees that the Employee may be
required to travel





 

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

from time to time to other locations for business purposes. The Employee shall
report directly to the Chief Executive Officer of the Company.

(b)        During the Employment Term, the Employee shall devote substantially
all of the Employee’s business time, energy, business judgment, knowledge and
skill and the Employee’s best efforts to the performance of the Employee’s
duties with the Company, provided that the foregoing shall not prevent the
Employee from (i) serving on the boards of directors of non-profit
organizations, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing the Employee’s
personal investments and/or personal business as necessary, so long as such
activities in the aggregate do not interfere or conflict with the Employee’s
duties hereunder or create a potential business or fiduciary conflict.

2.        EMPLOYMENT TERM.  The Company agrees to employ the Employee pursuant
to the terms of this Agreement, and the Employee agrees to be so employed, for a
term of three (3) years (the “Initial Term”) commencing as of the Effective
Date.  Commencing with the last day of the Initial Term, and on each subsequent
anniversary of such date, the term of this Agreement shall be automatically
extended for successive one-year periods, provided,  however, that either party
hereto may elect not to extend this Agreement by giving written notice to the
other party at least sixty (60) days prior to any such anniversary
date.  Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 7  hereof, subject to Section 8
hereof.  The period of time between the Effective Date and the end of the
Initial Term and any successor terms (or earlier upon a  termination of the
Employee’s employment hereunder) shall be referred to herein as the “Employment
Term.” If the Employee’s employment continues following any expiration of the
Employment Term due to either party giving notice not to extend this Agreement,
such employment will be entirely “at-will,” and will not be covered by this
Agreement (except for the applicable restrictive covenant provisions, which are
intended to survive expiration of the Agreement in all cases).

3.         BASE SALARY.  The Company agrees to pay the Employee a base salary at
an annual rate of not less than $275,000.00, payable in accordance with the
regular payroll practices of the Company, but not less frequently than
monthly.  The Employee’s Base Salary shall be subject to annual review by the
Board of Directors of Farmland (the “Board”) (or a committee thereof), and may
be adjusted from time to time by the Board or the Compensation Committee of the
Board (the “Compensation Committee”) in its sole discretion.  The base salary as
determined herein and adjusted from time to time shall constitute “Base Salary”
for purposes of this Agreement.

4.         ANNUAL BONUS.  During the Employment Term, the Employee shall be
eligible to receive an annual discretionary incentive payment under the
Company’s annual bonus plan as may be in effect from time to time (the “Annual
Bonus”) based upon the attainment of one or more pre-established performance
goals and/or such other criteria as may be established by the Board or the
Compensation Committee in its sole discretion.

5.         EQUITY AWARDS.  The Employee shall be considered to receive equity
and other long-term incentive awards (including long-term incentive units in the
Operating Partnership) under any applicable plan adopted by the Company during
the Employment Term.





2

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

6.         EMPLOYEE BENEFITS.

(a)        BENEFIT PLANS.  During the Employment Term, the Employee shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally, subject to satisfying the applicable eligibility requirements, except
to the extent such plans are duplicative of the benefits otherwise provided
hereunder.  The Employee’s participation will be subject to the terms of the
applicable plan documents and generally applicable Company
policies.  Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.

(b)        VACATIONS.  During the Employment Term, the Employee shall be
entitled to three weeks paid vacation per calendar year (as prorated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time.

(c)        BUSINESS AND ENTERTAINMENT EXPENSES.  Upon presentation of reasonable
substantiation and documentation as the Company may specify from time to time,
the Employee shall be reimbursed in accordance with the Company’s expense
reimbursement policy for all reasonable out-of-pocket business and entertainment
expenses incurred and paid by the Employee during the Employment Term and in
connection with the performance of the Employee’s duties hereunder.

7.         TERMINATION.  The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)        DISABILITY.  Upon termination of Employee’s employment by the Company
due to Employee’s Disability.  For purposes of this Agreement, “Disability”
shall be defined as the inability of the Employee to have performed the
Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any 365-day period as determined by the Board in its reasonable
discretion.  The Company shall provide at least ten (10) days’ prior written
notice of any termination due to Employee’s Disability.

(b)        DEATH.  Automatically upon the date of death of the Employee.

(c)        CAUSE.  Upon termination of Employee’s employment by the Company for
Cause.  “Cause” shall mean:

(i)         Employee’s continued failure to substantially perform duties for
reasons other than Disability, or gross negligence or willful misconduct in
connection with the performance of the Employee’s duties to the Company;

(ii)       Employee’s conviction or plea of guilty or nolo contendere of a
felony;

(iii)      Employee’s conviction of any other criminal offense involving an act
of dishonesty intended to result in substantial personal enrichment of Employee
at the expense of the Company or an affiliate of the Company; or





3

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

(iv)       Employee’s material breach of any Company policy or term of this
Agreement or any other employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between the Employee and the Company or an affiliate of the Company.

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until the Employee has been given written notice detailing the
specific Cause event, an opportunity to appear before the full Board with legal
counsel, and a period of thirty (30) days following receipt of such notice to
cure such event (if susceptible to cure) to the satisfaction of the
Board.  Notwithstanding anything to the contrary contained herein, the
Employee’s right to cure and appear before the full Board with legal counsel as
set forth in the preceding sentence shall not apply if there are habitual or
repeated breaches by the Employee.  The Company shall provide the Employee with
a written notice detailing the specific circumstances alleged to constitute
Cause within ninety (90)  days after the first occurrence of such circumstances
(or, if later, the date the Company first becomes aware, or reasonably should
have become aware, of such circumstances).   The failure by the Company to
provide written notice in detail of the circumstances constituting “Cause”
within the time period set forth in the preceding sentence shall result in the
Company being deemed not to have terminated employment for Cause and to have
irrevocably waived any claim of such circumstances constituting Cause under this
Agreement.

(d)        WITHOUT CAUSE.  Upon termination by the Company of the Employee’s
employment without Cause (other than for Disability).

(e)        GOOD REASON.  Upon termination by the Employee for Good
Reason.  “Good Reason” shall mean the occurrence of any of the following events
without the express written consent of the Employee, unless such events are
fully corrected in all material respects by the Company within thirty (30) days
following written notification by the Employee to the Company of the occurrence
of one of the  following:

(i)         material diminution in the Employee’s Base Salary or the Employee’s
Total Compensation  is less than $500,000;

(ii)       material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law);  or

(iii)      the Company’s material breach of the terms of this Agreement.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances that the Employee knows or
reasonably should have known to constitute Good Reason, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day cure period described above. The failure by the Employee to
provide written notice in detail of the circumstances constituting “Good Reason”
within the time period set forth in the preceding sentence shall result in the
Employee being





4

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

deemed not to have terminated employment for Good Reason and to have irrevocably
waived any claim of such circumstances constituting Good Reason under this
Agreement.

Notwithstanding anything to the contrary in the Prior Agreement, this Agreement
or otherwise, in no event shall the replacement of the Prior Agreement with this
Agreement constitute Good Reason.

(f)        WITHOUT GOOD REASON.  Upon the Employee’s voluntary termination of
employment without Good Reason.  The Employee shall provide at least thirty (30)
days’ prior written notice of any termination without Good Reason. The Company
may, in its sole discretion, make the termination effective earlier than the
termination date set forth in the notice.

(g)        EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT.  Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 2 hereof.

8.         CONSEQUENCES OF TERMINATION.

(a)        DEATH.  In the event that the Employee’s employment and the
Employment Term end on account of the Employee’s death, the Employee or the
Employee’s estate, as the case may be, shall be entitled to a lump sum payment
of the following within sixty (60) days following termination of employment, or
such earlier date as may be required by applicable law:

(i)         any unpaid Base Salary through the termination date;

(ii)       any Annual Bonus earned and accrued but unpaid;

(iii)      any accrued but unused vacation time in accordance with Company
policy; and

(iv)       reimbursement for any unreimbursed business expenses incurred through
the termination date (collectively, Sections 8(a)(i) through 8(a)(iv) hereof
shall be hereafter referred to as the “Accrued Benefits”).

(b)        DISABILITY.  In the event that the Employee’s employment and/or
Employment Term ends on account of the Employee’s Disability, the Company shall
pay or provide the Employee with the following:

(i)         the Accrued Benefits; and

(ii)       subject to (A) the Employee’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) and (B) the Employee’s continued compliance with the
obligations in Sections 10 and 11 hereof, Employee shall be reimbursed for the
amount equal to the COBRA continuation coverage premiums paid by the Employee
that is required for coverage of the Employee (or his eligible dependents) under
the Company’s major medical group health plan, for a period of eighteen (18)
months, or, if less, until the Employee or his eligible dependents are no longer
entitled to such COBRA coverage (the “Continued Coverage Period”),  provided,
that if at any time the Company





5

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

determines that its payment of Employee’s premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”), or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the premiums described above, the Company will instead pay
a fully taxable monthly cash payment in an amount such that, after payment by
Employee of all taxes on such payment, Employee retains an amount equal to the
applicable premiums for such month, with such monthly payment being made on the
last day of each month for the remainder of the Continued Coverage Period.

(c)        TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF
EMPLOYEE NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s employment and the
Employment Term are terminated (x) by the Company for Cause, (y) by the Employee
without Good Reason, or (z) as a result of the Employee’s non-extension of the
Employment Term as provided in Section 2 hereof, the Company shall pay to the
Employee the Accrued Benefits.

(d)        TERMINATION WITHOUT CAUSE OR FOR GOOD REASON;  OR TERMINATION AS A
RESULT OF COMPANY NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s employment
and the Employment Term are terminated (x) by the Company other than for Cause
(other than death or Disability) or by the Employee for Good Reason or (y) as a
result of the Company’s non-extension of the Employment Term as provided in
Section 2 hereof and Employee was willing and able to remain employed,  the
Company shall pay or provide the Employee with the following:

(i)         the Accrued Benefits;

(ii)       subject to the Employee’s continued compliance with the obligations
in Sections 10 and 11 hereof, an amount equal to two (2)  times the sum of (A)
the Base Salary in effect on the termination date, (B) the average of the three
(3) most recent Annual Bonuses earned by the Employee (regardless of whether
such amount was paid out on a current basis or deferred),  plus (C) the average
Equity Award Value (as defined below) of the three (3) most recent Annual Grants
(as defined below) made to the Employee by the Company,  paid  in full in a lump
sum within sixty (60) days after the Date of Termination;  provided,  however,
that to the extent required by Section 409A, if the sixty (60) day period begins
in one calendar year and ends in a second calendar year, payment shall be made
in the second calendar year.

(iii)      subject to (A) the Employee’s timely election of continuation
coverage under COBRA and (B) the Employee’s continued compliance with the
obligations in Sections 10 and 11 hereof,  Employee shall be reimbursed for the
amount equal to the COBRA continuation coverage premiums paid by the Employee
that is required for coverage of the Employee (or his eligible dependents) under
the Company’s major medical group health plan, for the Continued Coverage
Period,  provided, that if at any time the Company determines that its payment
of Employee’s premiums would result in a violation of the nondiscrimination
rules of Section 105(h)(2) of the Code, or any statute or regulation of similar
effect (including but not limited to the 2010 Patient Protection and Affordable
Care Act, as amended by the 2010 Health Care and Education Reconciliation Act),
then in lieu of providing the premiums described above, the





6

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

Company will instead pay a fully taxable monthly cash payment in an amount such
that, after payment by Employee of all taxes on such payment, Employee retains
an amount equal to the applicable premiums for such month, with such monthly
payment being made on the last day of each month for the remainder of the
Continued Coverage Period; and

(iv)       all of the Employee’s equity-based awards that are outstanding on the
termination date shall immediately become fully vested and, as applicable,
exercisable, without any action by the Board or Compensation Committee;
 provided, that to the extent an award is intended to qualify as
performance-based compensation for purposes of Internal Revenue Code Section
162(m), such award shall not vest as a result of the termination of the
Employee’s employment and shall, instead, remain outstanding after such
termination and shall be subject to the terms and conditions of the applicable
award agreement and plan document (other than continued employment).

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e)        CODE SECTION 280G.  If the Employee is a “disqualified individual,”
as defined in Code Section 280G(c), then, notwithstanding any other provision of
this Agreement or of any other agreement, contract, or understanding heretofore
or hereafter entered into by the Employee with the Company (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(including groups or classes of employees or beneficiaries of which the Employee
is a member), whether or not such compensation is deferred, is in cash or
equity, or is in the form of a benefit to or for the Employee (a “Benefit
Arrangement”), any right to exercise, vesting, payment or benefit to the
Employee under this Agreement, any Other Agreement and/or any Benefit
Arrangement shall be reduced or eliminated:

(i)         to the extent that such right to exercise, vesting, payment, or
benefit, taking into account all other rights, payments, or benefits to or for
the Employee under this Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any exercise, vesting, payment or benefit to the
Employee under this Agreement to be considered a “parachute payment” within the
meaning of Code Section 280G(b)(2) as then in effect (a “Parachute Payment”);
and

(ii)       if, as a result of receiving such Parachute Payment, the aggregate
after-tax amounts received by the Employee from the Company under this
Agreement, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that would be received by the Employee if reduced
or eliminated so that no such payment or benefit would be considered a Parachute
Payment; such determination to be made by an accounting firm selected and paid
for by the Company.

The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of performance
awards, then by reducing or





7

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

eliminating any accelerated vesting of options or stock appreciation rights,
then by reducing or eliminating any accelerated vesting of restricted stock or
stock units, then by reducing or eliminating any other remaining Parachute
Payments.  If there is any question as to the ordering of any reduction pursuant
to this paragraph, the accounting firm selected by the Company shall determine
the order in which amounts shall be reduced.

(f)        OTHER OBLIGATIONS.  Upon any termination of the Employee’s employment
with the Company, unless otherwise specified in a written agreement between the
Company and the Employee, the Employee shall be deemed to have  resigned from
the Board and any other position as an officer, director or fiduciary of the
Company and its affiliates, and shall take any and all actions reasonably
requested by the Company to effectuate the foregoing.

(g)        EXCLUSIVE REMEDY.  The amounts payable to the Employee following
termination of employment and the Employment Term hereunder pursuant to Sections
7,  8 and 9 hereof shall be in full and complete satisfaction of the Employee’s
rights under this Agreement and any other claims that the Employee may have in
respect of the Employee’s employment with the Company or any of its affiliates,
and the Employee acknowledges that such amounts are fair and reasonable, and are
the Employee’s sole and exclusive remedy, in lieu of all other remedies at law
or in equity, with respect to the termination of the Employee’s employment
hereunder or any breach of this Agreement.

9.         CHANGE IN CONTROL. If a Change in Control occurs on or before the
date of a termination of the Employee’s employment, subject to the Employee’s
continued compliance with the obligations in Sections 10 and 11 hereof, the
Company shall pay and provide the compensation and benefits described in
Sections 8(d)(ii) and (iv) upon the closing of the Change in Control, and the
Employee shall have no further right to receive any amounts pursuant to Section
8(d)(ii) or (iv);  provided,  however, that if a Change in Control occurs on or
before the Prior Agreement Expiration Date (and on or before the date of a
termination of the Employee’s employment),  to the extent required to comply
with Code Section 409A, the Company shall instead pay and provide the
compensation and benefits described in Sections 8(d)(ii) and (iv) on April 16,
2018).  For avoidance of doubt, the Employee shall retain the right to receive
the amounts set forth in Section 8(d)(i) and (iii) in the event of a termination
described in Section 8(d) that occurs during the Employment Term on or after the
date of the Change in Control.

For purposes of Section 8(d)(ii)(B), in the event that the Employee’s
termination (or with respect to Section 9, a Change in Control) occurs prior to
the end of the completion of three (3)  Company fiscal years during the
Employment Term, then the amount in Section 8(d)(ii)(B) shall be determined by
using the Employee’s Annual Bonus opportunity for any such fiscal year not yet
completed (as determined in good faith by the Compensation Committee), together
with Annual Bonus actually earned by the Executive for the fiscal year completed
during the Employment Term (if any), annualized for any such partial fiscal
year.

For purposes of Section 8(d)(ii)(C), in the event that the Employee’s
termination (or with respect to Section 9, a Change in Control) occurs prior to
the Executive receiving three (3)  Annual Grants, then the amount in Section
8(d)(ii)(C) shall be determined based on the Equity





8

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

Award Value of Annual Grants  (if any) made to the Employee during the
Employment Term prior to the Employee’s termination (or with respect to Section
9, the Change in Control).

For purposes of this Agreement:

“Annual Grant”  means the grant of equity-based awards that constitute a
component of a given year’s annual compensation package and shall not include
any isolated, one-off or non-recurring grant outside of the Employee’s annual
compensation package, such as (but not limited to) an initial hiring award, a
retention award, an outperformance award or other similar award, in any event,
as determined in the sole discretion of the Board or the Compensation Committee.

“Change in Control”  means:

(i)         any “person” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Farmland, any trustee or other fiduciary holding securities under any employee
benefit plan of Farmland or any corporation owned, directly or indirectly, by
the stockholders of Farmland in substantially the same proportion as their
ownership of stock of Farmland), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Farmland representing 50% or more of the combined voting power of
Farmland’s then outstanding voting securities;

(ii)       a change in the composition of the Board occurring within a twelve
(12) month period, as a result of which fewer than a majority of the directors
are Incumbent Directors.  “Incumbent Directors” means directors who were members
of the Board on the Effective Date or who were nominated or elected as directors
subsequent to the Effective Date by at least a majority of the directors who
were Incumbent Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Incumbent Directors at the time of such nomination or
election; provided, however, that no director whose election to the Board was
the result of an actual or threatened election contest shall be an Incumbent
Director for purposes of this Agreement;

(iii)      the consummation of a merger or consolidation of Farmland with any
other entity or approve the issuance of voting securities in connection with a
merger or consolidation of Farmland (or any direct or indirect subsidiary
thereof) pursuant to applicable exchange requirements, other than (A) a merger
or consolidation which would result in the voting securities of Farmland
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) at least 50.1% of the combined voting power of the
voting securities of Farmland or such surviving or parent entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of Farmland (or similar transaction) in
which no “person” (as defined above) is or becomes the beneficial owner,
directly or indirectly, of securities of Farmland representing 50% or more of
either of the then outstanding shares of common stock or the combined voting
power of Farmland’s then outstanding voting securities; or





9

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

(iv)      the consummation of the sale or disposition by Farmland of all or
substantially all of its assets (or any transaction or series of transactions
within a period of twenty-four (24) months ending on the date of the last sale
or disposition having a similar effect) (a) to any “person” as such term is used
in Section 13(d) and 14(d) of the Exchange Act (other any trustee or other
fiduciary holding securities under any employee benefit plan of Farmland or any
corporation owned, directly or indirectly, by the stockholders of Farmland in
substantially the same proportion as their ownership of stock of Farmland) or
(b) pursuant to a formal or informal plan of liquidation or dissolution  (or
similar arrangement) that was approved by the Board or the Company’s
stockholders. For purposes of this paragraph, “all or substantially all” of
Farmland’s assets shall mean 80% or more of Farmland’s assets measured by the
value of Farmland’s assets on the date of its balance sheet most recently filed
with the Securities and Exchange Commission at the time of action by the Board
or the Company’s stockholders, as applicable.

“Equity Award Value” means (x) with respect to options and stock appreciation
 rights, the grant date fair value, as computed in accordance with FASB
Accounting Standards Codification Topic 718, Compensation — Stock Compensation
(or any successor accounting standard), and (y) with respect to equity-based
awards other than options and stock appreciation rights, the product of (1) the
number of shares or units subject to such award, times (2) the “fair market
value” of a share of Farmland’s common stock on the date of grant as determined
under the plan under which such award was granted.

“Total Compensation” means the sum of the Employee’s Base Salary, Annual Bonus
earned during the calendar year, and the Equity Award Value of the equity awards
granted to the Employee during the calendar year.

10.       RELEASE.  Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement beyond the Accrued Benefits shall
only be payable if the Employee delivers to the Company and does not revoke a
general release of claims in favor of the Company in substantially the form
attached on Exhibit A hereto. Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
termination (or with respect to Section 9, not later than seven (7) days before
the Change in Control).

11.       RESTRICTIVE COVENANTS.

(a)        CONFIDENTIALITY.  During the course of the Employee’s employment with
the Company, the Employee will have access to Confidential Information.  For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,





10

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors.  The Employee agrees that the Employee shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Employee’s assigned duties and for
the benefit of the Company, either during the period of the Employee’s
employment or at any time thereafter, any Confidential Information or other
confidential or proprietary information received from third parties subject to a
duty on the Company’s and its affiliates’ part to maintain the confidentiality
of such information, and to use such information only for certain limited
purposes, in each case, which shall have been obtained by the Employee during
the Employee’s employment by the Company (or any predecessor).  The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to the Employee; (ii) becomes generally known to the public
subsequent to disclosure to the Employee through no wrongful act of the Employee
or any representative of the Employee; or (iii) the Employee is required to
disclose by applicable law, regulation or legal process (provided that the
Employee provides the Company with prior notice of the contemplated disclosure
and cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).

(b)        NONCOMPETITION.  The Employee acknowledges that (i) the Employee
performs services of a unique nature for the Company that are irreplaceable, and
that the Employee’s performance of such services to a competing business will
result in irreparable harm to the Company, (ii) the Employee has had and will
continue to have access to Confidential Information which, if disclosed, would
unfairly and inappropriately assist in competition against the Company or any of
its affiliates, (iii) in the course of the Employee’s employment by a
competitor, the Employee would inevitably use or disclose such Confidential
Information, (iv) the Company and its affiliates have substantial relationships
with their customers and the Employee has had and will continue to have access
to these customers, (v) the Employee has received and will receive specialized
training from the Company and its affiliates, and (vi) the Employee has
generated and will continue to generate goodwill for the Company and its
affiliates in the course of the Employee’s employment.  Accordingly, during the
Employee’s employment and (A) if the Employee’s employment and the Employment
Term are terminated by the Company for Cause, by the Employee without Good
Reason or as a result of the Employee’s non-extension of the Employment Term as
provided in Section 2 hereof, for a period of one (1) year thereafter, or (B) if
the Employee’s employment and the Employment Term are terminated by the Company
other than for Cause, by the Employee for Good Reason or as a result of the
Company’s non-extension of the Employment Term as provided in Section 2 hereof
and Employee was willing and able to remain employed, for a period of six (6)
months thereafter, the Employee agrees that the Employee will not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to (i) any person, firm, corporation or
other entity, in whatever form, with a class of securities listed on a national
securities exchange, engaged in the business of owning and leasing agricultural
real estate or in any other material business in which the Company or any of its
affiliates is engaged on the termination date or in which they have planned, on
or prior to such date, to be engaged in on or after such date, in any locale of
any country in which the Company conducts business or (ii) any person, firm,
corporation or other entity, in whatever form, with assets under management or
committed capital in excess of $100,000,000, engaged in the business of owning
and leasing agricultural real estate or in any other material business in which
the Company or any of its





11

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

affiliates is engaged on the termination date or in which they have planned, on
or prior to such date, to be engaged in on or after such date, in any locale of
any country in which the Company conducts business. Notwithstanding the
foregoing, nothing herein shall prohibit the Employee from (i) being a passive
owner of not more than one percent (1%) of the equity securities of a publicly
traded corporation engaged in a business that is in competition with the Company
or any of its affiliates, so long as the Employee has no active participation in
the business of such corporation or (ii) owning, managing, operating,
controlling, or being employed by any firm, corporation or other entity in the
same capacity in which the Employee was engaged immediately prior to the
Termination of the Employee’s employment hereunder, as long as (a) the Board has
been apprised of the identity of, and the Employee’s role with, such firm,
corporation or other entity and (b) the Board has previously approved the
Employee’s role with such firm, corporation or other entity, in the case of both
(a) and (b), prior to the Employee’s termination of employment.  In addition,
the provisions of this Section 11(b) shall not be violated by the Employee
commencing employment with a subsidiary, division or unit of any entity that
engages in a business in competition with the Company or any of its affiliates
so long as the Employee and such subsidiary, division or unit does not engage in
a business in competition with the Company or any of its affiliates.

(c)        NONSOLICITATION; NONINTERFERENCE.  (i)  During the Employee’s
employment with the Company and (A) if the Employee’s employment and the
Employment Term are terminated by the Company for Cause, by the Employee without
Good Reason or as a result of the Employee’s non-extension of the Employment
Term as provided in Section 2 hereof, for a period of one (1) year thereafter,
or (B) if the Employee’s employment and the Employment Term are terminated by
the Company other than for Cause,  by the Employee for Good Reason or as a
result of the Company’s non-extension of the Employment Term as provided in
Section 2 hereof and Employee was willing and able to remain employed, for a
period of six (6) months thereafter, the Employee agrees that the Employee shall
not, except in the furtherance of the Employee’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, aid or induce any customer of the Company or any of its
affiliates to purchase goods or services then sold by the Company or any of its
affiliates from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.

(ii)       During the Employee’s employment with the Company and (A) if the
Employee’s employment and the Employment Term are terminated by the Company for
Cause,  by the Employee without Good Reason or as a result of the Employee’s
non-extension of the Employment Term as provided in Section 2 hereof, for a
period of one (1) year thereafter, or (B) if the Employee’s employment and the
Employment Term are terminated by the Company other than for Cause, by the
Employee for Good Reason or as a result of the Company’s non-extension of the
Employment Term as provided in Section 2 hereof and Employee was willing and
able to remain employed, for a period of six (6) months thereafter, the Employee
agrees that the Employee shall not, except in the furtherance of the Employee’s
duties hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (A) solicit, aid or induce any
employee, representative or agent of the Company or any of its  affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist





12

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any of its affiliates and any of their
respective vendors, joint venturers, licensors or tenants.  An employee,
representative or agent shall be deemed covered by this Section 11(c)(ii) while
so employed or retained and for a period of six (6) months thereafter.

(iii)      Notwithstanding the foregoing, the provisions of this Section 11(c)
shall not be violated by (A) general advertising or solicitation not
specifically targeted at Company-related persons or entities, (B) the Employee
serving as a reference, upon request, for any employee of the Company or any of
its affiliates so long as such reference is not for an entity that is employing
or retaining the Employee, or (C) actions taken by any person or entity with
which the Employee is associated if the Employee is not personally involved in
any manner in the matter and has not identified such Company-related person or
entity for soliciting or hiring.

(d)        NONDISPARAGMENT.  The Employee agrees not to make negative comments
or otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Employee’s duties to the Company while the Employee is employed by the Company. 
The Company hereby covenants and agrees that it shall direct its directors and
executive officers not to, directly or indirectly, make or solicit or encourage
others to make or solicit any negative comments or otherwise disparaging remarks
concerning the Employee.  The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

(e)        RETURN OF COMPANY PROPERTY.  On the date of the Employee’s
termination of employment with the Company for any reason (or at any time prior
thereto at the Company’s request), the Employee shall return all property
belonging to the Company or its affiliates (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the
Company).  The Employee may retain the Employee’s cell phone number as well as
any rolodex and similar address books provided that such items only include
contact information.

(f)        REASONABLENESS OF COVENANTS.  In signing this Agreement, the Employee
gives the Company assurance that the Employee has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 11 hereof.  The Employee agrees that these restraints
are necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints.  The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force.  The Employee further covenants that the Employee will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 11.  It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Employee’s obligations to that affiliate under
this Agreement, including without limitation pursuant to this Section 11.





13

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

(g)        REFORMATION.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 11 is excessive
in duration or scope or is unreasonable or unenforceable under applicable law,
it is the intention of the parties that such restriction may be modified or
amended by the court to render it enforceable to the maximum extent permitted by
the laws of that state.

(h)        TOLLING.  In the event of any violation of the provisions of this
Section 11, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 11 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

(i)         SURVIVAL OF PROVISIONS.  The obligations contained in Section 11
hereof shall survive the termination or expiration of the Employment Term and
the Employee’s employment with the Company and shall be fully enforceable
thereafter.

(j)         COOPERATION.   Upon the receipt of reasonable notice from the
Company (including outside counsel), the Employee agrees that while employed by
the Company, the Employee will respond and provide information with regard to
matters in which the Employee has knowledge as a result of the Employee’s
employment with the Company, and will provide reasonable assistance to the
Company, its affiliates and their respective representatives in defense of any
claims that may be made against the Company or its affiliates, and will assist
the Company and its affiliates in the prosecution of any claims that may be made
by the Company or its affiliates, to the extent that such claims may relate to
the period of the Employee’s employment with the Company.

12.       EQUITABLE RELIEF AND OTHER REMEDIES.  The Employee acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 11 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary
damages.  In the event of a violation by the Employee of Section 11 hereof, any
severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease. If the Company adopts a “clawback” or recoupment
policy, payments under this Agreement will be subject to repayment to the
Company to the extent so provided under the terms of such policy.

13.       NO ASSIGNMENTS.  This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 13 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to





14

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise.

14.       NOTICE.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Employee:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

4600 S. Syracuse Street, Suite 1450

Denver, CO 80237

 

Attention:  Chief Executive Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15.       SECTION HEADINGS; INCONSISTENCY.  The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

16.       SEVERABILITY.  The provisions of this Agreement shall be deemed
severable.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by
applicable law.

17.       COUNTERPARTS.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18.       INDEMNIFICATION.  The Company hereby agrees to indemnify the Employee
and hold the Employee harmless to the extent provided under the By-Laws of the
Company





15

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from the Employee’s good faith performance of the
Employee’s duties and obligations with the Company.  This obligation shall
survive the termination of the Employee’s employment with the Company.

19.       LIABILITY INSURANCE.  The Company shall cover the Employee under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

20.       GOVERNING LAW.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Colorado  (without
regard to its choice of law provisions).  The parties acknowledge and agree that
in connection with any dispute hereunder, Company shall pay all costs and
expenses, including, without limitation, its own and Employee’s legal fees and
expenses.  Notwithstanding the above, if Company is the prevailing party in a
dispute, it shall have the right to collect from Employee reasonable costs and
necessary disbursements and attorneys' fees incurred on behalf of Employee in
the dispute.

21.       MISCELLANEOUS.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Employee and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof including, without limitation, the Prior Agreement, which shall be
of no further force or effect as of the Effective Date.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The payment or provision to the Employee by the Company
of any remuneration, benefits or other financial obligations pursuant to this
Agreement and any indemnification obligations, shall be allocated between the
Company and the Operating Partnership by the Compensation Committee based on any
reasonable method.

22.       REPRESENTATIONS.  The Employee represents and warrants to the Company
that (a) the Employee has the legal right to enter into this Agreement and to
perform all of the obligations on the Employee’s part to be performed hereunder
in accordance with its terms, and (b) the Employee is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Employee from entering
into this Agreement or performing all of the Employee’s duties and obligations
hereunder. In addition, the Employee acknowledges that the Employee is aware of
Section 304 (Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley
Act of 2002 and the right of the Company to be reimbursed for certain payments
to the Employee in compliance therewith.





16

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

23.       TAX MATTERS.

(a)        WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement or otherwise such federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation.

(b)        SECTION 409A COMPLIANCE.

(i)         The intent of the parties is that payments and benefits under this
Agreement comply with (or qualify for an exemption from) Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted accordingly.  To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and the Company of the applicable provision without violating the
provisions of Code Section 409A.  In no event whatsoever shall the Company (or
its officers, directors, employees, agents, advisors or representatives) be
liable for any additional tax, interest or penalty that may be imposed on the
Employee by Code Section 409A or damages for failing to comply with Code Section
409A.

(ii)       A  termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding anything to the contrary in
this Agreement, if the Employee is deemed on the termination date to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
23(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(iii)      To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.





17

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

(iv)       For purposes of Code Section 409A, the Employee’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v)        Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

(vi)       To the extent any compensation or benefit pursuant to Section 9 of
this Agreement constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A, if required to comply with Code Section 409A, a Change in
Control shall not be deemed to have occurred unless the transaction or event
constituting the Change in Control also constitutes a “change in control event,”
as that term is used in Treas. Reg. Section 1.409A-3(i)(5)(i).

(vii)     By entering into the amendment and restatement of this Agreement, the
parties shall be deemed to have provided notice of non-renewal of the Employment
Term under the Prior Agreement, so that the changes to the time and form of
payment of the amounts described in Section 8(d) may become effective after the
last day of the Employment Term under the Prior Agreement in accordance with
Code Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





18

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

FARMLAND PARTNERS INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Paul A. Pittman

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

FARMLAND PARTNERS OPERATING

 

PARTNERSHIP, LP

 

 

 

 

By:

Farmland Partners OP GP, LLC, its general partner

 

 

 

 

By:

Farmland Partners Inc., its sole member

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

Paul A. Pittman

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

Luca Fabbri

 

 



19

--------------------------------------------------------------------------------

 



EXHIBIT A

GENERAL RELEASE

I,                                  ,  in consideration of and subject to the
performance by Farmland Partners Inc., a Maryland corporation (“Farmland”), and
Farmland Partners Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership”  and, together with the Farmland and its subsidiaries,
the “Company”), of its obligations under the Employment Agreement dated as of
[              ],  2018  (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates and
all present, former and future managers, directors, officers, employees,
attorneys, advisors, successors and assigns of the Company and its affiliates
and direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below (this “General Release”).  The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties
hereunder.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1.         I understand that any payments or benefits paid or granted to me
under Section 8 and Section 9 of the Agreement represent, in part, consideration
for signing this General Release and are not salary, wages or benefits to which
I was already entitled.  I understand and agree that I will not receive certain
of the payments and benefits specified in Section 8  and Section 9 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter.  Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

2.         Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter‑claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: the Prior Agreement,
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended (including
the Older Workers Benefit Protection Act); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights





A-1

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

3.         I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action or other matters covered by paragraph 2 above.

4.         I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.         I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claims, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided,  however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.  Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
to which I am entitled under the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise, or
(iii) my rights as an equity or security holder in the Company or its
affiliates.

6.         In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 above as of the execution of this General Release.





A-2

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

7.         I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.         I agree that if I violate this General Release by suing the Company
or the other Released Parties, I will pay all costs and expenses of defending
against the suit incurred by the Released Parties, including reasonable
attorneys’ fees.

9.         I agree that this General Release and the Agreement are confidential
and agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10.       Any non‑disclosure provision in this General Release does not prohibit
or restrict me (or my attorney) from responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self‑regulatory organization or any governmental entity. Moreover,
notwithstanding any other provision of this Agreement:  (A) I will not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document that is filed under
seal in a lawsuit or other proceeding.  (B) If I file a lawsuit for retaliation
by the Company for reporting a suspected violation of law, I may disclose the
Company's trade secrets to the my attorney and use the trade secret information
in the court proceeding if: (1) I file any document containing the trade secret
under seal; and (2) I do not disclose the trade secret, except pursuant to court
order.

11.       I hereby acknowledge that Sections 8 through 14,  18 through 21 and 23
of the Agreement shall survive my execution of this General Release.

12.       I represent that I am not aware of any claim by me other than the
claims that are released by this General Release.  I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.

13.       Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14.       Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not





A-3

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

affect any other provision or any other jurisdiction, but this General Release
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.         I HAVE READ IT CAREFULLY;

2.         I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.         I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.         I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN
NOT TO DO SO OF MY OWN VOLITION;

5.         I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;

6.         I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

7.         I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.         I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 





A-4

--------------------------------------------------------------------------------

 

FPI CONFIDENTIAL

 

 

 

 

 

 

SIGNED:

 

 

DATED:

 

 

A-5

--------------------------------------------------------------------------------